DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,771,867 to Amstutz et al (Amstutz).
Regarding claim 1, Amstutz discloses an engine assembly comprising: 
an internal combustion engine (10, fig. 1) having: a combustion chamber (28, fig. 1); an intake manifold (taking air to aperture 32, fig. 1; Col. 5, lines 49-55) for supplying air to the combustion chamber; a fuel injector (30, fig. 1) for supplying fuel to the combustion chamber; an exhaust manifold (taking air from aperture 34, fig. 1; Col. 5, lines 49-55) for receiving exhaust gas released from the combustion chamber and a rotatable drive shaft (26, fig. 1), wherein combustion of fuel in air within the combustion chamber results in rotation of the drive shaft; 
a turbocharger system (40, 41, figs. 1-2) comprising a turbine (fig. 2) and a compressor (fig. 2), 
wherein the turbine is configured to receive exhaust gas from the exhaust manifold (from 44, fig. 2), to recover energy from the exhaust gas, and to release the exhaust gas via a turbine outlet (fig. 2); and 
wherein the compressor is configured to receive energy from the turbine and thereby to compress air for use in combustion of fuel in the combustion chamber (fig. 2); 
an intake throttle valve (62, fig. 1) configured to selectively control a boost pressure by controlling supply of air to the intake manifold; 
a bypass valve (50, 52, fig. 1) configured to selectively divert exhaust gas from the exhaust manifold away from the turbine, wherein the bypass valve is controlled by the boost pressure (col. 5, lines 62-col. 6, line 11); and 
a controller (80, fig. 1) configured: 
(a) to provide an intermediate value for desired valve position of the intake throttle valve based on a desired oxygen to fuel ratio (col. 8, lines 20-23; based on desired fuel mass which when mixes with the air from the intake throttle results in desired air-fuel or oxygen-fuel ratio); and 
(b) to output a final value for desired valve position of the intake throttle valve based on the intermediate value for desired valve position and an engine speed value (Col. 8, lines 20-40, forwarding the command and adjusting the intake throttle).

Regarding claim 2, Amstutz discloses the engine assembly of claim 1 wherein the intermediate value for desired valve position of the intake throttle valve is based on a pressure set point that is derived from the desired oxygen to fuel ratio (col. 8, lines 20-23; based on desired fuel mass which when mixes with the air from the intake throttle results in desired air-fuel or oxygen-fuel ratio at desired pressure at that intake throttle opening).

Regarding claim 3, Amstutz discloses the engine assembly of claim 1 wherein the intermediate value for desired valve position of the intake throttle valve is a function of one or more of the following variables: estimated or measured carbon dioxide to oxygen ratio; estimated or measured airflow through the engine; fuel injection volume (col. 8. lines 20-23); atmospheric pressure.

Regarding claim 4, Amstutz discloses the engine assembly of claim 1 further comprising an exhaust gas recirculation circuit (from 44 to 42, fig. 2; col. 7, lines 7-20) providing fluid communication between the exhaust manifold and the intake manifold, the exhaust gas recirculation circuit comprising an exhaust gas recirculation valve (54, fig. 2) that facilitates control of flow of exhaust gas between the exhaust manifold and the intake manifold.

Regarding claim 5, Amstutz discloses the engine assembly of claim 4 wherein the intermediate value for desired valve position of the intake throttle valve is a function of one or more of the following variables: exhaust gas recirculation valve position (col. 8, lines 13-40; based on VGP signal); estimated or measured exhaust gas flow rate; temperature of exhaust gas; pressure of exhaust gas.

Regarding claim 6, Amstutz discloses the engine assembly of claim 1 wherein the controller comprises a proportional integral (PI) controller (controller 80 is a PI controller with feedback loops; col. 6, line 52-col. 7, line 6) configured to provide the intermediate value for desired valve position of the intake throttle valve based on the desired oxygen to fuel ratio.

Regarding claim 7, Amstutz discloses the engine assembly of claim 1 wherein the controller comprises a proportional integral derivative (PID) controller (controller 80 is a PID controller with closed feedback loops; col. 6, line 52-col. 7, line 6) configured to provide the intermediate value for desired valve position of the intake throttle valve based on the desired oxygen to fuel ratio.

Regarding claim 8, Amstutz discloses the engine assembly of claim 1 wherein the intermediate value is expressed as one of: a percentage between 0% and 100% (one of ordinary skill in the art would recognize that the desired valve opening will be between 0% where the valve is closed to 100% where the valve is fully open); a fraction between 0 and 1; and a decimal between 0 and 1.

Regarding claim 9, Amstutz discloses the engine assembly of claim 1 wherein the final value for desired valve position of the intake throttle valve is derived from a look up table having as inputs: (a) intermediate value for desired valve position of the intake throttle valve (col. 8, lines 20-23); and (b) engine speed value (col. 8, lines 20-23).

Regarding claim 10, Amstutz discloses the engine assembly of claim 1 wherein a valve actuator controller of the intake throttle valve uses the final value for desired valve position of the intake throttle valve to determine a control signal for moving an actuator of the intake throttle valve into the desired valve position (to control the intake throttle actuator; col. 8, lines 13-40).

Regarding claim 12, Amstutz discloses a method of controlling an engine assembly, the engine assembly comprising: 
an internal combustion engine (10, fig. 1) having: a combustion chamber (28, fig. 1); an intake manifold (taking air to aperture 32, fig. 1; Col. 5, lines 49-55) for supplying air to the combustion chamber; a fuel injector (30, fig. 1) for supplying fuel to the combustion chamber; an exhaust manifold (taking air from aperture 34, fig. 1; Col. 5, lines 49-55) for receiving exhaust gas released from the combustion chamber and a rotatable drive shaft (26, fig. 1), wherein combustion of fuel in air within the combustion chamber results in rotation of the drive shaft; 
a turbocharger system (40, 41, figs. 1-2) comprising a turbine (fig. 2) and a compressor (fig. 2), 
wherein the turbine is configured to receive exhaust gas from the exhaust manifold (from 44, fig. 2), to recover energy from the exhaust gas, and to release the exhaust gas via a turbine outlet (fig. 2); and 
wherein the compressor is configured to receive energy from the turbine and thereby to compress air for use in combustion of fuel in the combustion chamber (fig. 2); 
an intake throttle valve (62, fig. 1) configured to selectively control a boost pressure by controlling supply of air to the intake manifold; 
a bypass valve (50, 52, fig. 1) configured to selectively divert exhaust gas from the exhaust manifold away from the turbine, wherein the bypass valve is controlled by the boost pressure (col. 5, lines 62-col. 6, line 11); and 
wherein the method comprises: 
providing an intermediate value for desired valve position of the intake throttle valve based on a desired oxygen to fuel ratio (col. 8, lines 20-23; based on desired fuel mass which when mixes with the air from the intake throttle results in desired air-fuel or oxygen-fuel ratio); and 
outputting a final value for desired valve position of the intake throttle valve based on the intermediate value for desired valve position and an engine speed value (Col. 8, lines 20-40, forwarding the command and adjusting the intake throttle).

Regarding claim 13, Amstutz discloses the method of claim 12 wherein the step of providing an intermediate value for desired valve position of the intake throttle valve based on a desired oxygen to fuel ratio involves use of a proportional integral (PI) controller (controller 80 is a PID controller with closed feedback loops; col. 6, line 52-col. 7, line 6).

Regarding claim 14, Amstutz discloses the method of claim 12 wherein the step of outputting a final value for desired valve position of the intake throttle valve based on the intermediate value for desired valve position and an engine speed value involves use of a linearization map (controller 80; col. 6, line 52-col. 7, line 6; col. 8, lines 20-23).

Regarding claim 15, Amstutz discloses the method of claim 14 wherein the linearization map is defined by a look- up table (controller 80; col. 6, line 52-col. 7, line 6; col. 8, lines 20-23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amstutz, as applied to claim 1 above, further in view of US 2007/0209363 to McEwen et al (McEwen).
Regarding claim 11, Amstutz discloses the engine assembly of claim 1, but does not explicitly disclose that the bypass valve is a pneumatic valve comprising a biasing element, such as a spring, configured to act to close the valve; and wherein the boost pressure may act against the biasing element to open the bypass valve.
However, a Pneumatic wastegate valve is well known in the art. McEwen discloses a wastegate valve that is a pneumatic valve ([31]) comprising a biasing element (spring loaded actuator; [31]), such as a spring, configured to act to close the valve; and wherein the boost pressure may act against the biasing element to open the bypass valve ([34], [35]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine the wastegate valve of McEwen with the device of Amstutz so as  to provide an improved actuator rod ([12]; McEwen)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0174855 to Ruedin
US 2007/0277526 to Malm et al.
US 4,702,218 to Yoshioka et al.
All references above describe general state of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                             

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746